Citation Nr: 1106254	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-14 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. dR. Dale











INTRODUCTION

The Veteran had active service from December 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Baltimore, 
Maryland.

In October 2005, the Veteran testified at a personal hearing over 
which a decision review officer of the RO presided.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that the Veteran has been diagnosed with depression as well as 
PTSD.  Although not claimed by the Veteran, the Board has 
recharacterized the issue on appeal as indicated above to include 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) 
(a claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction his mental condition, whatever it is, 
causes him).

This case was previously before the Board in March 2007 and 
November 2009, at which time it was remanded for further 
development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  There is credible supporting evidence that the reported non-
combat stressor occurred during service.

3.  The evidence is in equipoise as to whether the Veteran's 
psychiatric disorder is related to personal assault that occurred 
in service.  


CONCLUSION OF LAW

A current psychiatric disorder has been linked to an in-service 
stressor.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.304(f)(5), 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Procedural history

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that the Veteran has been diagnosed with depression as well as 
PTSD.  Although not claimed by the Veteran, as noted above, the 
Board has recharacterized the issue on appeal as indicated above 
to include depression.  See Clemons, 23 Vet. App. at 4-5.

This matter was previously before the Board in November 2009, at 
which time the issue captioned above was remanded for additional 
development.  Specifically, the Board determined that an 
additional VA examination was required prior adjudication of the 
Veteran's claim.  In March 2010, the Veteran was notified by VA 
that he would be scheduled for a VA examination.  The Veteran was 
scheduled for PTSD examination to be conducted in March 2010.  
However, the Veteran called on March 15, 2010, and stated that he 
could not attend his VA examination due to a lack of 
transportation.  Therefore, he failed to appear for the 
examination as scheduled.  In a statement dated in December 2010, 
the Veteran stated that he was not able to attend his VA 
examination because he was caring for the foster daughter of his 
mother in law.  He further stated that he was not able to leave 
the house for more than 15 to 30 minutes at a time.  

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or the 
current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  38 C.F.R. § 3.327(a) (2010).
Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a 
scheduled VA examination that is required in order to adjudicate 
a claim, VA may proceed with the adjudication of the claim.  This 
regulation states, "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied."  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. § 
3.655(a).

In this case, the Veteran failed to report for a scheduled VA 
examination.  In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
pointed out that VA must show that a claimant lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b) (2010)], or "good cause" 
[see 38 C.F.R. § 3.655 (2010)] for failing to report for a 
scheduled examination.  The Board does not construe the Veteran's 
December 2010 statements to be "adequate reason" or "good 
cause" for the Veteran's failure report for a scheduled VA 
examination.  

It is the responsibility of VA to obtain sufficient evidence to 
render an informed decision in a case.  The Court has impressed 
upon VA the seriousness of this responsibility in cases too 
numerous to mention.  See, e.g., Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [VA's duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  VA's responsibility was both clarified and amplified 
through the enactment of the VCAA.  The responsibility that the 
evidentiary record be developed to its fullest possible is not, 
however, unilateral; as noted above, the Veteran must cooperate 
in this development, and his failure to cooperate may precipitate 
action adverse to the interests of his claims.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991). 

In these circumstances, VA has properly discharged its duty to 
inform the Veteran of the day and time of his scheduled VA 
examination.  There is a "presumption of regularity" under 
which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the contrary 
is required to rebut the presumption of regularity. Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), this presumption of 
regularity has been extended to procedures at the RO.  In the 
absence of evidence to the contrary, it can be presumed that the 
Veteran received notice of the scheduled VA examination as he 
called on the day of the examination to state that he would not 
be attending due to lack of transportation.  

Service connection

The Veteran seeks service connection for a psychiatric disorder 
to include PTSD, which he states resulted from in-service sexual 
assault.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v.  
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi,  
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581  
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for psychoses may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA regulations and Federal court 
precedent decisions generally provided that if the claimed 
stressor is not combat related, the Veteran's lay testimony 
regarding his or her in-service stressor is insufficient, 
standing alone, to establish service connection and must be 
corroborated by credible evidence.  See, e.g., Dizoglio v. Brown, 
9 Vet.  App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  The Court has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist solely 
of after-the-fact medical nexus evidence.   See Moreau v. Brown, 
9 Vet. App. 389 (1996).

Effective July13, 2010, however, VA has amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
This revision adds to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
VA's specific PTSD regulation, § 3.304(f), previously only 
authorized VA to accept statements from Veterans who served in 
combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former Prisoners-of-War and 
those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an in-service stressor if they are 
consistent with the places, types, and circumstances of service.  

One significant result of the recent amendment of 38 CFR § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) A VA 
psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 
13, 2010, provides as follows:  If a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).  The regulation amendment, however, has no impact on 
PTSD claims that arise out PTSD stressors experienced as a result 
of personal assault. The criteria governing PTSD stressors 
associated with a personal assault, formerly enumerated in 38 
C.F.R. § 3.304(f)(4), are now set forth in 38 C.F.R. § 
3.304(f)(5).  See 75 Fed. Reg. 39,843 (Jul 13, 2010).

In claims for service connection for PTSD that are based on non-
combat stressors, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim 
is based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Id.  Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Id.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to: a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f)(5).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618  
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service treatment records contain no complaints of, treatment 
for, or a diagnosis of a psychiatric disorder.  The November 1975 
separation examination marked the Veteran's psychiatric system as 
normal.  

During a February 2004 VA general examination, the Veteran 
reported that he was previously diagnosed with depression and was 
receiving treatment.

In a July 2004 Vet Center treatment summary, the Veteran was 
diagnosed with PTSD and major depression secondary and as a 
direct result of PTSD.  The therapist found that the Veteran has 
experienced symptoms of PTSD persistently since his return from 
the U.S. Navy.  

VA records include a July 2004 psychiatry consultation.  The 
Veteran was diagnosed with depressive disorder, not otherwise 
specified, and rule out PTSD.  The Axis IV diagnosis was a 
history of sexual victimization.  

In October 2004, the Veteran was accorded a VA PTSD examination.  
During the examination the Veteran reported that he was sexually 
assaulted by another sailor, J. L., while they were on leave.  He 
stated that he did not press charges and did not seek treatment 
after the incident.  The examiner found that the Veteran did not 
meet the diagnostic criteria for PTSD.  The examiner further 
stated that the Veteran did not have the adequate avoidance and 
hyperarousal symptoms associated with experiencing sexual trauma.

In a statement received in January 2005, a friend and fellow 
serviceman of the Veteran reported that the Veteran informed him 
that he was sexually assaulted while in service.  He stated that 
upon asking the Veteran why he did not report the incident, the 
Veteran reported that he feared he would be killed by the sailor 
who assaulted him.

During an October 2005 decision review officer (DRO) hearing, the 
Veteran testified that he had told a friend of the incident.  He 
stated that he did not tell anyone in authority of the incident 
and reported that he only told VA physicians about the incident 
two years ago when he began receiving treatment.  

Social Security Administrative records indicate that the Veteran 
was in receipt of disability benefits with the primary diagnosis 
of anxiety disorders and the secondary diagnosis of essential 
hypertension.  Social Security Administration records included 
the Veteran's VA medical records which showed that the Veteran 
received treatment for PTSD and depressive disorder.

A letter from the Veteran's physician received in July 2007 
states that she has been seeing the Veteran since January 2005, 
and that he has a history of PTSD.

VA medical records dating from July 2004 to December 2007 show 
that the Veteran was diagnosed with PTSD, depressive disorder, 
and possible psychosis.  
Here, the Veteran's service personnel records do not contain any 
indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, establish 
the occurrence of the alleged stressor.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
corroborative evidence that substantiates or verifies the 
Veteran's statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  The 
requisite additional evidence may be obtained from sources other 
than the Veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

VA must give due consideration to all pertinent medical and lay 
evidence in evaluating a claim for disability.  See Davidson, 581 
F.3d at 1313, see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  Moreover, VA may not simply disregard lay 
evidence because it is unaccompanied by contemporaneous medical 
evidence.

In this case, the Board finds the Veteran's statements to be 
competent, credible, and probative.  The Veteran avers that he 
was sexually assaulted in service.  Although the service 
treatment records are negative for complaints of, treatment for, 
or a diagnosis of PTSD and service personnel records are silent 
for complaints of sexual assault, the Veteran is nevertheless 
competent to report that he suffered a traumatic experience in 
service and has continuing symptoms since that time.  There is no 
evidence to refute his lay assertions.  The July 2004 Vet Center 
therapist found that the Veteran has experienced symptoms of PTSD 
persistently since his return from the U.S. Navy.  The July 2004 
VA physician also found that the Veteran had an Axis IV diagnosis 
of sexual victimization.  Additionally, the January 2005 
statement from a friend and fellow serviceman of the Veteran 
reported that the Veteran informed him that he was sexually 
assaulted while in service.  The October 2004 VA examiner found 
that the Veteran did not meet the diagnostic criteria for PTSD 
and further stated that the Veteran did not have the adequate 
avoidance and hyperarousal symptoms associated with experiencing 
sexual trauma.  The Veteran's statements and the January 2005 
buddy statement are competent, credible, and probative as to the 
occurrence of the claimed stressor.  Accordingly, the Board finds 
the evidence to be in equipoise as to whether the Veteran's 
acquired psychiatric disorder is related to service, and resolves 
all reasonable doubt in favor of the Veteran.  Where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the  Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Accordingly, service connection 
for an acquired psychiatric disorder, to include PTSD is 
warranted.  38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


